DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract is objected to because the term of “comprises” should be avoided. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa (US 10,109,515 B2).
[AltContent: arrow]                              
    PNG
    media_image1.png
    247
    362
    media_image1.png
    Greyscale
guiding surface
	As to claims 1-2 and 11, Kanazawa discloses a conveyance apparatus (1) for conveying a substrate chuck (W) comprising all features of the instant claims such as: a hand (3) configured to support the substrate chuck; a main body (30B) configured to pivotally support the hand about a vertical axis (Z) and move in a horizontal direction (X or Y) and a vertical direction and a guiding portion provided in the main body (35) and configured to guide pivotal motion of the hand, wherein the hand includes a plurality of hand distal end portions/finger portions (30A) each including a placement surface (see figure 2) on which the substrate chuck is to be placed and a hand proximal end portion (30B) supported by the main body and configured to support a base portion of each of the plurality of hand distal end portions and wherein the guiding portion includes a guiding surface (see figure 2, reproduced above) that has a shape corresponding to the end surface of the hand proximal end portion and can slidably contact the end surface. 
	 
	As to claim 3, a support member (32; 33) which can be considered as a claimed restriction portion configured to restriction the hand from positionally shifting in the horizontal direction (X, Y) with respect to the main body (30B) of the hand when the hand is to be pivoted about the vertical direction (Z) of the reference position of the hand. 
	As to claim 8, wherein the plurality of hand distal end portions (30A) are two hand distal end portions each including a placement surface on which the substrate chuck (W) is to be placed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US 10,109,515 B2).
With respect to claim 2, Kanazawa discloses a conveyance apparatus for conveying a substrate chuck and comprising substantially all of the limitations of the instant claim as discussed above.  Kanazawa does not specifically disclose the shape of the end surface of the hand proximal end portion (30A) facing the main body, as well as the shape of the guiding portion, as recited in the claim.  It is the Examiner’s position that these are not inventive features and it would have been obvious to a skilled artisan to have a convex portion formed in the arc shape of the circle about the vertical axis of the reference position between the plurality of hand distal end portion being formed on a back surface of the hand proximal end portion and a concave portion shape  in the arc shape of the circle and configured to engage with the convex portion since such a modification would have involved a mere change in shape of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 9-11 are rejected under 35 U.S.C 103 as being unpatentable over Kanazawa (US 10,109,515 B2) in view of Yoshida  et al (US 11,335,578 B2).
As to claims 9-11, Kanazawa discloses a conveyance apparatus comprising substantially all of the limitations of the instant claims.  Kanazawa does not expressly discloses a detector for detecting a mark formed on the substrate chuck, as recited in the claims.  These features are well known per se.  Yoshida discloses a conveyance apparatus and a corresponding substrate processing apparatus having a detector (6) for detecting a reference mark (S) formed on a substrate (W). In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kanazawa and Yoshida to obtain the claimed invention as recited in claims 9-11.  It would have been obvious to form a reference mark on the substrate chuck and a detector as taught by Yoshida into the substrate processing apparatus of Kanazawa for the purpose of detecting the position of the substrate chuck and thereby improving the accuracy and quality of the conveyance apparatus. 
Allowable Subject Matter
Claims 4-6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-6 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a conveyance apparatus comprising among other features, a hand; a main body; a guiding portion; a protrusion formed on one of the hand and main body and an engaging portion formed on the other of the hand with particular structures and arrangement between these element as recited in the claims.
Claim 7 has been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a conveyance apparatus having among other features, a scale configured to represent a pivotal amount of the hand, as recited in the claim.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mantz (US 7,654,596) discloses a conveyance apparatus and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/17/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882